            Case 2:20-cv-00893-RAJ-BAT Document 33 Filed 12/01/20 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   CANDACE ERMELS,

 9                               Plaintiff,                  CASE NO. 2:20-cv-00893-RAJ-BAT

10           v.                                              ORDER DIRECTING DEFENDANT
                                                             TO RE-SERVE FILINGS AND RE-
11   SHORELINE SCHOOL DISTRICT,                              NOTE MOTION TO DISMISS

12                               Defendant.

13          Presently pending before the Court are various motions. Plaintiff’s second motion for
14   default and amended motion for default (Dkt. 20 and 28) are the subject of a separate report and
15   recommendation. On October 9, 2020, SD filed a notice of appearance and motion to dismiss.
16   Dkt. 25. Plaintiff also filed a motion to serve the SD by mail (Dkt. 29) to which SD responded.
17   Dkt. 31. Today, on December 1, 2020, Plaintiff notified the Court Clerk that she will be filing
18   motions to strike all of SD’s filings because the SD failed to serve her by mail at her home
19   address and she is not sure that she has received all of SD’s filings in this case. Although
20   Plaintiff, who is pro se, has litigated in this District before and signed up for the Court’s
21   electronic filing (see Case 2:19-2019 RAJ-BAT), she has not done so in this case, which has
22   apparently led to some confusion.
23


     ORDER DIRECTING DEFENDANT TO RE-
     SERVE FILINGS AND RE-NOTE MOTION
     TO DISMISS - 1
            Case 2:20-cv-00893-RAJ-BAT Document 33 Filed 12/01/20 Page 2 of 2




 1          Due to the uncertainty of whether Plaintiff has been properly served with SD’s filings, it

 2   is ORDERED:

 3           1)     SD shall mail copies of all documents it has filed in this case to Plaintiff at her

 4   address in Shoreline, Washington;

 5          2)      SD shall re-note its motion to dismiss in accordance with Rule 7 when it mails a

 6   copy of the motion to dismiss to Plaintiff, thereby ensuring that Plaintiff will receive proper

 7   notice and sufficient time to respond to the motion to dismiss. The undersigned will address the

 8   related motion to serve by mail (Dkt. 29) contemporaneously with the motion to dismiss on the

 9   new noting date.

10          3)      Plaintiff is encouraged to register with this Court to receive documents

11   electronically, as she did previously in Case 2:19-2019 RAJ-BAT. Doing so will alleviate further

12   confusion and ensure Plaintiff timely receives all filings and Court rulings.

13          DATED this 1st day of December, 2020.

14

15                                                         A
                                                           BRIAN A. TSUCHIDA
16                                                         Chief United States Magistrate Judge

17

18

19

20

21

22

23


     ORDER DIRECTING DEFENDANT TO RE-
     SERVE FILINGS AND RE-NOTE MOTION
     TO DISMISS - 2
